DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-4, 9-12, and 16-18 of U.S. Patent No. 10620810 (herein after reference patent) in view of Kandekar et al. (US 2009/0292819 A1 – hereinafter Kandekar).

Current Application 
Reference patent
1.    A method for performing scrubbing in a video stream of a video item selected at a media device, the video item being streamed from a server system to the media device, said method comprising: 

dividing, at the server system, the selected video item into a number of segments;

selecting, at the server system, a first snippet for each segment;








pre-buffering, by means of a pre-buffering logic, each snippet; 

playing, by means of a playback logic, the video stream of a first segment of the selected video item;











scrubbing, simultaneously as playing the video stream of the first segment, to a second segment of the selected video item, and stop playing the video stream of the first segment and seamlessly start playing the first snippet of the second segment.






































2. The method according to claim 1, wherein each first snippet corresponds to 10% of each segment.













3.    The method according to claim 2, wherein each first snippet has a start position at a beginning of each segment.

4.    The method according to claim 2, wherein selecting each first snippet is based on previous user behavior when streaming the video item.

5.    The method according to claim 2, wherein selecting each first snippet is determined by the server system.


6.    The method according to claim 1, further comprising: pre-buffering, by means of the pre-buffering logic, a second snippet of the first segment, said second snippet having a starting point corresponding to a location where the video stream of the first segment stopped playing.

7.    The method according to claim 6, further comprising playing, by means of the playback logic, the first segment of the video item from the location where it stopped playing in response to rescrubbing to the first segment of the video item.

8.    A system for scrubbing in a video stream of a video item selected at a media device, the video item being streamed from a server system to the media device, comprising:



a user interface, provided at the media device, which is adapted to display the video stream;

the server system, which is adapted to divide the selected video item into a number of segments and select a first snippet for each segment;

a pre-buffering logic, provided at the media device, which is adapted to pre-buffer each first snippet;














a playback logic, provided at the media device, which is adapted to play the video stream of a first segment of the selected video item and simultaneously as playing the video stream of the first segment scrub to a second segment of the selected video and

stop playing the video stream of the first segment and seamlessly start playing the first snippet of the second segment.


















































10.    The system according to claim 9, wherein the pre-buffering logic is further adapted to store the first snippet starting from a beginning of each segment.

11.    The system according to claim 9, wherein the pre-buffering logic is further adapted to store the first snippet based on previous user behavior when streaming the video item.

12.    The system according to claim 9, wherein the pre-buffering logic is further adapted to store the first snippet based on determination of a content provider.


13.    The system according to claim 8, wherein the pre-buffering logic is further adapted to pre-buffer a second snippet of the first segment, said second snippet having a starting point corresponding to a location where the video stream of the first segment stopped playing.

14.    The system according to claim 13, wherein the playback logic is further adapted to play the first segment of the video item from the location where it stopped playing.



15.    A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by a computer or media device causes the computer or media device to perform the steps comprising:

dividing, at a server system, a selected video item into a number of segments; 

selecting, at the server system, a first snippet for each segment; pre-buffering, by means of a pre-buffering logic, each first snippet; 







playing, by means of a playback logic, a video stream of a first segment of the selected video item;

scrubbing, simultaneously as playing the video stream of the first segment, to a second segment of the selected video item, and












































16.    The non-transitory computer readable storage medium of claim 15, further causing the computer or media device to perform the step of pre-buffering, by means of the prebuffering logic, a second snippet of the first segment, said second snippet having a starting point corresponding to a location where the video stream of the first segment stopped playing.

17.    The non-transitory computer readable storage medium of claim 16, further causing the computer or media device to perform the step of playing, by means of the playback logic, the first segment of the video item from the location where it stopped playing in response to scrubbing to the first segment of the video item.


receiving, at the media device, from the server system, a video stream associated with a selected video item, wherein the selected video item includes a plurality of segments, wherein a plurality of snippets are associated with the plurality of segments, including at least a first snippet for each segment of the plurality of segments, and wherein each snippet of the plurality of snippets is a portion of its associated 
pre-buffering, at the media device, one or more snippets from each segment of the plurality of segments; 
playing a first segment of the selected video item; 
receiving, at a user interface of the media device displaying a time line, an input indicative of a request for scrubbing from a first location within the selected video item corresponding to the first segment, to a second location within the selected video item corresponding to a second segment, wherein the second location is located either: within a snippet of the second segment that has been pre-buffered at the media device, or between snippets of the second segment that have been pre-buffered at the media device; and 
in response to the request, scrubbing, while playing the first segment of the selected video item, to the second segment of the selected video item, including, upon the second location being located between snippets that have been pre-buffered at the media device, determining a pre-buffered snippet of the snippets that have been pre-buffered at the media device and associated with the second segment, and selecting, as a playback position, a start position of the pre-buffered snippet of the second segment; and continuing playing of the selected video item, from the playback position associated with the pre-buffered snippet of the second segment. 


Kandekar discloses dividing, at the server system, the selected video item into a number of segments ([0029]; Fig. 5 – at a server system  called “streaming media source 12”, dividing a video item into segments, each of which corresponds to the recited segment, or alternatively, each recited segment corresponds to a number of segments shown in Figs. 4A-4C, selected in the following manner: first segment comprises the portion from 00:00 to 00:55, second segment comprises a segment from the portion from 00:55 to 01:10, the third segment from 01:10 to 01:35, the fourth segment from 01:35 to 01:50, and the fifth segment from 01:50 to 02:20 etc.)

One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kandekar into claim 1 of reference patent to make shorter waiting times for buffering and playback of video segments.

Kandekar discloses each first snippet corresponds to 10% of each segment ([0057] – a defined amount as first X minutes, as such when segments are divided as equal length as described in [0029], X is selected as one tenth of the playback length of the divided segment). 
One of ordinary skill before the effective filing date of the claimed invention would have been 
2. The method according to claim 1, wherein the first snippet for a particular segment has a start position at a beginning of the particular segment. 
   Kandekar also discloses selecting each first snippet is based on previous user behavior when streaming the video item ([0033]-[0036]). 
Kandekar also discloses selecting each first snippet is determined by the server system ([0029] – performed by streaming media source 12, which corresponds to the recited server system). 
3. The method according to claim 1, further comprising: pre-buffering a second snippet of the first segment, said second snippet having a starting point corresponding to a location where the video stream of the first segment stopped playing. 
    4. The method according to claim 3, further comprising playing the first segment of the video item from the location where it stopped playing, in response to rescrubbing to the first segment of the video item. 
      9. A system for scrubbing in a video stream of a video item selected at a media device, the video item being streamed from a server system to the media device, the system comprising: 
the media device, including a processor and a memory and adapted to receive, from the server system, a video stream associated with a selected video item, wherein the selected video item includes a plurality of segments, wherein a plurality of snippets are associated with the plurality of segments, including at least a first snippet for each segment of the plurality of segments, and wherein each snippet of the plurality of snippets is a portion of its associated segment to be pre-buffered at the media device, and has a length less than a total length of its associated segment; wherein the media device is adapted to pre-buffer one or more snippets from each segment of the plurality of segments; a user interface, provided at the media device, which is adapted to display the video stream and a time line, and to receive an input indicative of a request for scrubbing from a first location within the selected video item corresponding to a first segment, to a second location within the selected video item corresponding to a second segment, wherein the second location is located either: within a snippet of the second segment that has been pre-buffered at the media device, or between snippets of the second segment that have been pre-buffered at the media device; and wherein the media device is adapted to play the first segment of the selected video item and while playing the first segment, scrub, in response to the request for scrubbing, to the second segment of the selected video item, including, upon the second location being located between snippets that have been pre-buffered at the media device, determining a pre-buffered snippet of the snippets that have been pre-buffered at the media device and associated with the second segment, and selecting, as a playback position, a start position of the pre-buffered snippet of the second segment; and continuing playing of the selected video item, from the playback position associated with the pre-buffered snippet of the second segment. 
Claim 9 of reference patent does not recite “the server system, which is adapted to divide the selected video item into a number of segments and select a first snippet for each segment.”

Kandekar discloses a server system, which is adapted to divide the selected video item into a number of segments and select a first snippet for each segment ([0029]; Fig. 5 – at a server system  called “streaming media source 12”, dividing a video item into segments, each of which corresponds to the recited segment, or alternatively, each recited segment corresponds to a number of segments shown in Figs. 4A-4C, selected in the following manner: first segment comprises the portion from 00:00 to 00:55, second segment comprises a segment from the portion from 00:55 to 01:10, the third segment from 01:10 to 01:35, the fourth segment from 01:35 to 01:50, and the fifth segment from 01:50 to 02:20 etc.)

One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kandekar into claim 9 of reference patent to make shorter waiting times for buffering and playback of video segments.
([0057] – a defined amount as first X minutes, as such when segments are divided as equal length as described in [0029], X is selected as one tenth of the playback length of the divided segment). 
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kandekar into the system recited in claim 9 of reference patent to facilitate dividing the segments.
    10. The system according to claim 9, wherein the media device is further adapted to store the first snippet for a particular segment starting from a beginning of the particular segment. 

Kandekar also discloses selecting each first snippet is based on previous user behavior when streaming the video item ([0033]-[0036]). 
Kandekar also discloses selecting each first snippet is determined by the server system ([0029] – performed by streaming media source 12, which corresponds to the recited server system). 
    11. The system according to claim 9, wherein the media device is further adapted to pre-buffer a second snippet of the first segment, said second snippet having a starting point corresponding to a 
    
12. The system according to claim 11, wherein the media device is further adapted to play the first segment of the video item from the location where it stopped playing, in response to rescrubbing to the first segment of the video item. 
  16. A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by a computer or media device causes the computer or media device to perform steps comprising: 
receiving, from a server system, a video stream associated with a selected video item, wherein the selected video item includes a plurality of segments, wherein a plurality of snippets are associated with the plurality of segments, including at least a first snippet for each segment of the plurality of segments, and wherein each snippet of the plurality of snippets is a portion of its associated segment to be pre-buffered at the media device, and has a length less than a total length of its associated segment; pre-buffering, at the media device, one or more snippets from each segment of the plurality of segments; 
playing a first segment of the selected video item; receiving, at a user interface of the media device displaying a time line, an input indicative of a request for scrubbing from a first location within the selected video item corresponding to the first segment, to a second location within the selected video item corresponding to a second segment, 
Claim 16 of reference patent does not recite “dividing, at the server system, the selected video item into a number of segments.”

Kandekar discloses dividing, at the server system, the selected video item into a number of segments ([0029]; Fig. 5 – at a server system  called “streaming media source 12”, dividing a video item into segments, each of which corresponds to the recited segment, or alternatively, each recited segment corresponds to a number of segments shown in Figs. 4A-4C, selected in the following manner: first segment comprises the portion from 00:00 to 00:55, second segment comprises a segment from the portion from 00:55 to 01:10, the third segment from 01:10 to 01:35, the fourth segment from 01:35 to 01:50, and the fifth segment from 01:50 to 02:20 etc.)

One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kandekar into claim 16 of reference patent to make shorter waiting times for buffering and playback of video segments.
    17. The non-transitory computer readable storage medium of claim 16, further causing the computer or media device to perform the step of pre-buffering a second snippet of the first segment, said second snippet having a starting point corresponding to a location where the video stream of the first segment stopped playing. 
    18. The non-transitory computer readable storage medium of claim 17, further causing the computer or media device to perform the step of playing the first segment of the video item from the location where it stopped playing, in response to rescrubbing to the first segment of the video item. 



Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-17, and 21-23 of U.S. Patent No. 9875010 (herein after reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.


Reference patent
1.    A method for performing scrubbing in a video stream of a video item selected at a media device, the video item being streamed from a server system to the media device, said method comprising: 

dividing, at the server system, the selected video item into a number of segments;

selecting, at the server system, a first snippet for each segment;




pre-buffering, by means of a pre-buffering logic, each snippet; 

playing, by means of a playback logic, the video stream of a first segment of the selected video item;


















scrubbing, simultaneously as playing the video stream of the first segment, to a second segment of the selected video item, and stop playing the video stream of the first segment and seamlessly start playing the first snippet of the second segment.








2. The method according to claim 1, wherein each first snippet corresponds to 10% of each segment.

3.    The method according to claim 2, wherein each first snippet has a start position at a beginning of each segment.

4.    The method according to claim 2, wherein selecting each first snippet is based on previous user behavior when streaming the video item.

5.    The method according to claim 2, wherein selecting each first snippet is determined by the server system.

6.    The method according to claim 1, further comprising: pre-buffering, by means of the pre-buffering logic, a second snippet of the first segment, said second snippet having a starting 

7.    The method according to claim 6, further comprising playing, by means of the playback logic, the first segment of the video item from the location where it stopped playing in response to rescrubbing to the first segment of the video item.

8.    A system for scrubbing in a video stream of a video item selected at a media device, the video item being streamed from a server system to the media device, comprising:


the media device, including a processor and a memory;

a user interface, provided at the media device, which is adapted to display the video stream;










the server system, which is adapted to divide the selected video item into a number of segments and select a first snippet for each segment;






a playback logic, provided at the media device, which is adapted to play the video stream of a first segment of the selected video item and simultaneously as playing the video stream of the first segment scrub to a second segment of the selected video and stop playing the video stream of the first segment and seamlessly start playing the first snippet of the second segment.

















9.    The system according to claim 8, wherein the pre-buffering logic is further adapted to store 10% of the segment as the first snippet. 

10.    The system according to claim 9, wherein the pre-buffering logic is further adapted to store the first snippet starting from a beginning of each segment.

11.    The system according to claim 9, wherein the pre-buffering logic is further adapted to store the first snippet based on previous user behavior when streaming the video item.

12.    The system according to claim 9, wherein the pre-buffering logic is further adapted to store the first snippet based on determination of a content provider.

13.    The system according to claim 8, wherein the pre-buffering logic is further adapted to pre-buffer a second snippet of the first segment, said second snippet having a starting point corresponding to a location where the video stream of the first segment stopped playing.

14.    The system according to claim 13, wherein the playback logic is further adapted to play the first segment of the video item from the location where it stopped playing.


15.    A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by a computer or media device causes the computer or media device to perform the steps comprising:

dividing, at a server system, a selected video item into a number of segments; 

selecting, at the server system, a first snippet for each segment; 




pre-buffering, by means of a pre-buffering logic, each first snippet; 

playing, by means of a playback logic, a video stream of a first segment of the selected video item;


















scrubbing, simultaneously as playing the video stream of the first segment, to a second segment of the selected video item, and stop playing the video stream of the first segment and seamlessly start playing the first snippet of the second segment.








16.    The non-transitory computer readable storage medium of claim 15, further causing the computer or media device to perform the step of pre-buffering, by means of the prebuffering logic, a second snippet of the first segment, said second snippet having a starting point corresponding to a location where the video stream of the first segment stopped playing.

17.    The non-transitory computer readable storage medium of claim 16, further causing the computer or media device to perform the step of playing, by means of the playback logic, the first segment of the video item from the location where it stopped playing in response to scrubbing to the first segment of the video item.



dividing, at the server system, the video item into a plurality of segments; 

selecting, at the server system, a plurality of snippets to be associated with the plurality of segments of the video item, including at least a first snippet for each segment of the plurality of segments; 

pre-buffering, by a pre-buffering logic, each first snippet of the plurality of snippets;

 playing, by a playback logic, in response to receiving a request to play the video item as a selected video item, the video stream of a first segment of the selected video item, at a playback speed; determining, at a user interface of the media device, a user input indicating a request to scrub playback of the selected video item, the user interface displaying a time line and the user input comprising a touch and hold movement on the time line from a first position corresponding to the first segment of the selected video item, to a second position corresponding to a second segment of the selected video item; in response to receiving the request to scrub playback of the selected video item, selecting a pre-buffered snippet of the second segment as a selected snippet for playback upon completion of 

 scrubbing, simultaneously with playback of the first segment, from the first segment to the second segment of the selected video item, including while scrubbing from the first segment to the second segment of the video item, continue playing the video stream of the first segment of the video item at the playback speed until scrubbing to the second segment is completed, and upon completion of the scrubbing, stop playing the video stream of the first segment and start playing the video stream at the start position of the selected snippet of the second segment of the video item. 

2. The method according to claim 1, wherein each first snippet corresponds to 10% of each segment. 
   
3. The method according to claim 2, wherein each first snippet has a start position at a beginning of each segment. 

    4. The method according to claim 2, wherein selecting each first snippet is based on previous user behavior when streaming the video item. 

    5. The method according to claim 2, wherein selecting each first snippet is determined by the server system. 
    6. The method according to claim 1, further comprising: pre-buffering, by the pre-buffering logic, a second snippet of the first segment, said second snippet having a starting point 

    7. The method according to claim 6, further comprising playing, by the playback logic, the first segment of the video item from the location where it stopped playing, in response to rescrubbing to the first segment of the video item. 

    11. A system that enables scrubbing in a video stream of a video item selected at a media device as a selected video item, the selected video item being streamed from a server system to the media device, the system comprising: 

the media device, including a processor and a memory; 

a user interface, provided at the media device, which is adapted to display the video stream and to determine a user input indicating a request to scrub playback of the selected video item, wherein the user interface is further adapted to display a time line and the user input comprises a touch and hold movement on the time line from a first position corresponding to a first segment of the selected video item, to a second position corresponding to a second segment of the selected video item; 

the server system, which is adapted to divide the video item into a plurality of segments, including the first segment and the second segment, and to select a plurality of snippets to be associated with the plurality of segments of the video item, including at least a first snippet for each segment;



a playback logic, provided at the media device, which is adapted to: in response to receiving a request to play the video item as a selected video item, play the video stream of the first segment of the selected video item, at a playback speed; in response to receiving the request to scrub playback of the selected video item, select a pre-buffered snippet of the second segment as a selected snippet for playback upon completion of scrubbing, including beginning playback from a start position of the pre-buffered snippet of the second segment; and scrub, simultaneously with playback of the first segment, from the first segment to the second segment of the selected video item, including while scrubbing from the first segment to the second segment of the video item, continue playing the video stream of the first segment of the video item at the playback speed until scrubbing to the second segment is completed, and upon completion of the scrubbing, stop playing the video stream of the first segment and start playing the video stream at the start position of the selected snippet of the second segment of the video item. 

    12. The system according to claim 11, wherein the pre-buffering logic is further adapted to store 10% of each segment as the first snippet. 
    13. The system according to claim 12, wherein the pre-buffering logic is further adapted to store the first snippet starting from a beginning of each segment. 



    15. The system according to claim 12, wherein the pre-buffering logic is further adapted to store the first snippet based on determination of a content provider. 

    16. The system according to claim 11, wherein the pre-buffering logic is further adapted to pre-buffer a second snippet of the first segment, said second snippet having a starting point corresponding to a location where the video stream of the first segment stopped playing. 

    17. The system according to claim 16, wherein the playback logic is further adapted to play the first segment of the video item from the location where it stopped playing. 

    21. A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by a computer or media device causes the computer or media device to perform steps comprising: 


dividing, at a server system, a video item into a plurality of segments; 
selecting, at the server system, a plurality of snippets to be associated with the plurality of segments of the video item, including at least a first snippet for each segment of the plurality of segments; 



 playing, by a playback logic, in response to receiving a request to play the video item as a selected video item, a video stream of a first segment of the selected video item, at a playback speed; determining, at a user interface of the media device, a user input indicating a request to scrub playback of the selected video item, the user interface displaying a time line and the user input comprising a touch and hold movement on the time line from a first position corresponding to the first segment of the selected video item, to a second position corresponding to a second segment of the selected video item; in response to receiving the request to scrub playback of the selected video item, selecting a pre-buffered snippet of the second segment as a selected snippet for playback upon completion of scrubbing, including beginning playback from a start position of the pre-buffered snippet of the second segment; and

scrubbing, simultaneously with playback of the first segment, from the first segment to the second segment of the selected video item, including while scrubbing from the first segment to the second segment of the video item, continue playing the video stream of the first segment of the video item at the playback speed until scrubbing to the second segment is completed, and upon completion of the scrubbing, stop playing the video stream of the first segment and start playing the video stream at the start position of the selected snippet of the second segment of the video item. 

    22. The non-transitory computer readable storage medium of claim 21, further causing the computer or media device to perform the step of pre-buffering, by the pre-buffering logic, a second snippet of the first segment, said second snippet having a starting point corresponding to a location where the video stream of the first segment stopped playing. 

    23. The non-transitory computer readable storage medium of claim 22, further causing the computer or media device to perform the step of playing, by the playback logic, the first segment of the video item from the location where it stopped playing, in response to scrubbing to the first segment of the video item. 
 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kandekar.
	Regarding claim 1, Kandekar discloses a method for performing scrubbing in a video stream of a video item selected at a media device, the video item being streamed ([0029]; Fig. 5 – at a server system  called “streaming media source 12”, dividing a video item into segments, each of which corresponds to the recited segment, or alternatively, each recited segment corresponds to a number of segments shown in Figs. 4A-4C, selected in the following manner: first segment comprises the portion from 00:00 to 00:55, second segment comprises a segment from the portion from 00:55 to 01:10, the third segment from 01:10 to 01:35, the fourth segment from 01:35 to 01:50, and the fifth segment from 01:50 to 02:20 etc.); selecting, at the server system, a first snippet for each segment (Figs. 4A – the first snippet for each segment is any one of the pre-fetched segments); pre-buffering, by means of a pre-buffering logic, each snippet ([0046] – each snippet is pre-buffered in local storage of the user device 14); playing, by means of a playback logic, the video stream of a first segment of the selected video item (Fig. 4A – playing the first segment at current playback position); scrubbing, simultaneously as playing the video stream of the first segment, to a second segment of the selected video item ([0023] – the user skips forward to one of the next look-ahead segments of the video item), and stop playing the video stream of the first segment and seamlessly start playing the first snippet of the second segment ([0023]; [0046] – seamlessly continue playing back the look-ahead segment without interruption). 
Regarding claim 2, Kandekar also discloses each first snippet corresponds to 10% of each segment ([0057] – a defined amount as first X minutes, as such when segments are divided as equal length as described in [0029], X is selected as one tenth of the playback length of the divided segment). 
Regarding claim 3, Kandekar also discloses each first snippet has a start position at a beginning of each segment ([0057] – first X minutes of each segment). 
Regarding claim 4, Kandekar also discloses selecting each first snippet is based on previous user behavior when streaming the video item ([0033]-[0036]). 
Regarding claim 5, Kandekar also discloses selecting each first snippet is determined by the server system ([0029] – performed by streaming media source 12, which corresponds to the recited server system). 
Regarding claim 6, Kandekar also discloses pre-buffering, by means of the pre-buffering logic, a second snippet of the first segment, said second snippet having a starting point corresponding to a location where the video stream of the first segment stopped playing (Fig. 4A – the buffered portion from 00:30 to 00:40, when the user skips forward from 00:30 to 00:55 for example or the buffered portion from 01:20 to 01:30, when the user skips forward from 01:20 to 01:35 for example).
Claim 8 is rejected for the same reason as discussed in claim 1 above.
Claim 9 is rejected for the same reason as discussed in claim 2 above.
Claim 10 is rejected for the same reason as discussed in claim 3 above.
Claim 11 is rejected for the same reason as discussed in claim 4 above.
Claim 12 is rejected for the same reason as discussed in claim 5 above.
Claim 13 is rejected for the same reason as discussed in claim 6 above.
Claim 15 is rejected for the same reason as discussed in claim 1 above.
Claim 16 is rejected for the same reason as discussed in claim 6 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kandekar as applied to claims 1-6, 8-13, and 15-16 above, and further in view of Thiagarajan et al. (US 2003/0221194 A1 – hereinafter Thiagarajan).
Regarding claim 7, see the teachings of Kandekar as discussed in claim 6 above. However, Kandekar does not discloses playing, by means of the playback logic, the first segment of the video item from the location where it stopped playing in response to rescrubbing to the first segment of the video item.
Thiagarajan discloses playing, by means of a playback logic, a first segment of a video item from a location where it stopped playing in response to rescrubbing to the first segment of the video item ([0062] – due to user scrubbing the video item to other segments, the playback of the first segment is temporarily stopped but still buffered and bookmarked, in response to the user coming back to the first segment, it starts playing back from the position where its playback was previously stopped).
One of ordinary skill in the art before the effective filing date of the claimed invention made would have been motivated to incorporate the teachings of Thiagarajan 
Claim 14 is rejected for the same reason as discussed in claim 7 above.
Claim 17 is rejected for the same reason as discussed in claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG Q DANG/Primary Examiner, Art Unit 2484